Citation Nr: 0516024	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from August 1966 to June 1969 
and from June 1976 to September 1993.  He died on August [redacted], 
1995 at the age of 48.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) from an 
August 2002 rating decision of the Washington, DC, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era and more recently in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  The veteran had not been diagnosed during his lifetime 
with any disorder recognized by VA as etiologically related 
to exposure to herbicide agents (Agent Orange) used in the 
Republic of Vietnam.

4.  The veteran died in August 1995 at the age of 48 years.

5.  The veteran's certificate of death lists his immediate 
cause of death as sepsis; it was unknown whether alcohol use 
contributed to his death.

6.  Medical personnel attributed the cause of the veteran's 
death to a liver transplant that was necessitated by 
cirrhosis of the liver due to alcohol abuse.

7.  At the time of the veteran's death, service connection 
was in effect for chronic obstructive pulmonary disease 
(COPD) - rated 10-percent disabling, and for a fusion of his 
right great toe, periodic tinnitus, malaria, and a wound scar 
on his left index finger - all rated at the noncompensable 
level of 0-percent disabling.

8.  It is not shown that a disease or injury of service 
origin played any role in causing, contributing to, or 
otherwise hastening the veteran's death.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1310 (West 2002); 38 C.F.R. § 
3.307, 3.309, 3.312, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the appellant in April 2002, so prior to the 
August 2002 rating decision being appealed.

VA and private medical records were obtained and considered, 
too.  There is no evidence missing from the record that must 
be part of it for the appellant-widow to prevail on the 
claim.  VAOPGCPREC 7-2004.

Regarding VA's duty to assist the appellant with her claim, 
the discussions in the August 2002 rating decision being 
appealed, the November 2003 statement of the case (SOC), and 
several letters - besides the April 2002 letter already 
mentioned, informed her of the information and evidence 
needed to substantiate her claim, whose specific 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated she should submit all relevant evidence in her 
possession.  When considered collectively, the RO's decision, 
SOC, and various letters informed her of:  why the evidence 
on file was insufficient to support her position; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate her claim.  The April 2002 VCAA letter, 
especially, specifically informed her of what she should do 
in support of her claim, including having a hearing, where to 
send the evidence, and what she should do if she had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  So she was, in essence, informed to 
submit everything relevant she had regarding her claim.  

The content of the VCAA notices, therefore, complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.  See 
also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

II.  Factual Background

The veteran's personnel/administrative records show he was 
awarded the Purple Heart Medal for wounds received during the 
Vietnam Conflict.  He also received decorations from later 
serving in the Southwest Asia theater of operations during 
the Persian Gulf War.  His service medical records (SMR's) 
include a complaint of prolonged vomiting in January 1993.  
The diagnosis was viral syndrome versus alcohol withdrawal.  
His retirement and periodic examination report, dated in 
August 1992, did not list diagnoses of alcohol dependence, 
ascites or a liver condition.  His second period of service 
ended in September 1993.

In September 1994, the veteran was diagnosed at a United 
States medical facility in Germany with end stage liver 
disease, secondary to alcoholism, Child's C; cirrhosis; 
portal hypertension with esophageal varices, but no 
gastrophy; massive ascites, refractory to in and outpatient 
diuretic therapy; anemia, mild, secondary to variceal bleed 
times two, status post sclerotherapy times two; and 
mild encephalopathy.  He was transported to a VA facility in 
the U.S. for liver transplantation.  In October 1994, the 
primary admission diagnosis was alcoholic liver damage, and 
the secondary admission diagnosis was ascites.

A VA alimentary appendages examination was conducted in April 
1995.  It was noted the veteran was diagnosed with ascites 
upon retirement for service in 1993.  Shortly thereafter, he 
stated that he was diagnosed with cirrhosis of the liver by a 
private physician.  The veteran was on the list of 
individuals to receive a liver transplant.  The diagnosis was 
alcoholic cirrhosis of the liver in the terminal state.

The veteran subsequently underwent orthotopic liver 
transplantation in July 1995, and he was discharged later 
that month.  He died in August 1995, however, at 48.  
According to his certificate of death, his immediate cause of 
death was sepsis; it was unknown whether alcohol use 
contributed to his death.  At the time of his death, service 
connection was in effect for COPD - rated 10-percent 
disabling, and for a fusion of his right great toe, periodic 
tinnitus, malaria, and a wound scar on his left index finger 
- all rated at the noncompensable level of 0-percent 
disabling.

The widow-appellant believes the veteran's terminal liver 
condition was the result of exposure to Agent Orange during 
his tour in Vietnam and/or to exposure to some chemical or 
irritant during his service in the Persian Gulf.



III.  Governing Laws, Regulations and Legal Analysis

A.  General Considerations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2004).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death, including, particularly, autopsy reports.  Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death", thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3) 
(2004).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Certain chronic conditions, such as cirrhosis of the 
liver, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

B.  Agent Orange Claims

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, becoming manifest to a 
degree of disability of 10 percent or more are diseases 
listed at 38 U.S.C.A. § 1116(a)(2)(F) (West 2002).  See also 
38 C.F.R. § 3.309(e).

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. § 
3.309(e)) that the presumption of exposure attached.

However, § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.  The veteran, having served in 
Vietnam, is therefore entitled to this presumption.



38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, 
in regulations prescribed under this section, warrants a 
presumption of service connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

One of the appellant's allegations is that she believes the 
veteran's terminal liver condition was due to exposure to 
herbicides in the Republic of Vietnam.  But there is no 
medical evidence corroborating this contention.  And since 
the appellant-widow is a layperson, she simply does not have 
the medical expertise or training necessary to give a 
competent probative opinion on this determinative issue of 
causation.  Therefore, her allegations, alone, are 
insufficient to support her claim, and her appeal must be 
denied.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).

As the veteran's death was not caused by an enumerated 
disability, the Board must conclude there is no competent 
evidence that exposure to Agent Orange in service caused or 
contributed to his death.

C.  Persian Gulf War Claims

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2004).  
The veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35702-10 (July 6, 2000), and 66 
Fed. Reg. 58784-85 (Nov. 23, 2001).

The appellant's unsubstantiated opinions and statements 
asserting the veteran's terminal liver condition was the 
result of symptoms of an undiagnosed illness related to his 
military service during the Gulf War are not competent 
evidence in this case.  See Espiritu, supra.

The condition that brought about the veteran's death, 
cirrhosis of the liver, is a known diagnosis (as opposed to 
undiagnosed illness), which medical personnel attributed to 
his chronic alcohol abuse.  Therefore, the Board must 
conclude that there is no competent evidence that any 
undiagnosed disability due to his Persian Gulf War service 
under the provisions of 38 C.F.R. 3.317 caused or contributed 
to his death.

D.  Service Connection for Cause of the Veteran's Death on a 
Direct Basis

In cases where a veteran applies for service connection based 
on exposure to Agent Orange and does not have an enumerated 
disability, or applies for service connection under 38 C.F.R. 
§ 3.317 but is found to have a disability attributable to a 
known diagnosis; further consideration under the direct 
service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 
is nevertheless warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

It is conceded that cirrhosis of the liver, which ultimately 
caused the veteran's death, became manifest within one year 
of his separation from service.  But several of his treating 
physicians and a VA examiner have attributed this fatal 
condition to his chronic alcohol abuse.  Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, 
effective for claims filed as in the present case after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's alcohol or drug abuse.


Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, as in this case, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-
98 (Feb. 10, 1998).

Note also that, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001) ("Allen"), the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability (such as cirrhosis of the liver) that resulted 
from primary alcohol abuse during service.  Id. at 1376.  The 
Federal Circuit in Allen held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  But the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Allen at 1381.  The Federal Circuit also held 
though, that like the primary alcohol abuse disability, a 
secondary disability arising from a primary alcohol 
disability is not compensable because it too is a "result of 
the veteran's own...abuse of alcohol or drugs".  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The record on appeal contains no competent evidence 
suggesting the veteran's alcohol abuse was proximately due to 
a service-connected disability.  To the contrary, he died 
from a condition (i.e., cirrhosis of the liver) caused by his 
chronic alcohol abuse.  With the exception of his COPD - 
rated 10-percent disabling, all of his service-connected 
disabilities were noncompensably disabling at the time of his 
death, which, in turn, indicates minor or no disablement from 
them.  And since the widow-appellant is a layperson, she is 
incapable of etiologically linking the terminal conditions to 
a service-connected disability.  See Espiritu, supra.

E.  Conclusion

For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  The medical 
evidence of record fails to show that a disability of service 
origin either caused or contributed substantially or 
materially to his death.  Therefore, the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


